 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 1 of 8 Page ID #:67845



1    Peter A. Arhangelsky, Esq. (SBN 291325)
     parhangelsky@emord.com
2    Joshua S. Furman, Esq. (pro hac vice)
     jfurman@emord.com
3    Eric J. Awerbuch, Esq. (pro hac vice)
     eawerbuch@emord.com
4    Emord & Associates, P.C.
     2730 S. Val Vista Dr., Bldg. 6, Ste. 133
5    Gilbert, AZ 85295
     Phone: (602) 388-8899
6    Fax: (602) 393-4361
7    Attorneys for Plaintiff

8
9
                    IN THE UNITED STATES DISTRICT COURT
10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13   NATURAL-IMMUNOGENICS                 Case No. 8:15-cv-02034-JVS (JCG)
14   CORP.,                               JAMS No. 1220055347

15                                        PLAINTIFF’S L.R. 37-2.3
                        Plaintiff,        SUPPLEMENTAL BRIEF RE:
16
           v.                             PLAINTIFF’S SUPPLEMENTAL
17                                        MOTION TO COMPEL
                                          DOCUMENTS UNDER THE CRIME-
18                                        FRAUD EXCEPTION
19
     NEWPORT TRIAL GROUP, et al.,
                                          Master:         Hon. Rosalyn Chapman
                                          Judge:          Hon. James V. Selna
20
21
                       Defendants.

22
23
24
25
26
27
28
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 2 of 8 Page ID #:67846



1          Plaintiff NIC files this L.R. 37-2.3 Supplemental Memorandum supporting
2    NIC’s Supplemental Step-Two Crime-Fraud Motion filed at Docket Nos. 915
3    (public version) and 916 (sealed and redacted version) (the “Joint Stipulation”).
4          The Defendants’ portion of the Joint Stipulation failed to address the crime-
5    fraud standard. Dkt. 916 at 20-28. Defendants make no argument that
6    Schoonover’s documents are not in furtherance of the crime/fraud the Court
7    identified in Docket Nos. 659 and 820. Id. That failure is dispositive. Heraldez v.
8    Bayview Loan Servicing, LLC, No. CV 16-1978-R, 2016 WL 10834101, at *2
9    (C.D. Cal. Dec. 15, 2016), aff'd, 719 F. App'x 663 (9th Cir. 2018) (“Failure to
10   oppose constitutes a waiver or abandonment of the issue”).
11         Instead of responding on the merits, Defendants argue for an unreasonable
12   and erroneously narrow interpretation of Judge Selna’s Order [Dkt. 902]. Dkt.
13   916-1 at 24-28. They argue discovery should be denied for documents that relate
14   in any capacity to the Vogue matter. Id. That argument conflicts with Judge
15   Selna’s order granting NIC leave to file a Supplemental Step Two Crime-Fraud
16   Motion. The Defendants ask the Special Master to hold that this discovery is not
17   proportional under Rule 26(b)(1) even though the Court granted NIC the right to
18   file its motion because such discovery was proportional under Rule 26(b)(1). See
19   Dkt. 902 at 15 (“The Court finds the request proportional to the needs of this
20   case”). Thus, as explained below, the Special Master should grant NIC’s motion in
21   its entirety and compel production of all Schoonover texts identified on Appendix
22   11 [Dkt. 854-2] under the crime-fraud exception.
23
24
25
26         1
              In objections to the Special Master’s Order at Docket No. 876, NIC chose
27   not to reassert its request for the documents in subsection 2 of Appendix 1 (the
     NTG bates numbered documents). See Dkt. 854-2 at 4. Those four messages are
28   thus not at issue.
       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                              1
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 3 of 8 Page ID #:67847



1       A. Defendants Waived Arguments in Opposition to the Crime-Fraud
           Exception
2
             NIC’s motion argued that the Special Master should apply the crime-fraud
3
     exception to Schoonover texts identified on Appendix 1 [Dkt. 854-2] because they
4
     were created in furtherance of the fraudulent scheme the Court referenced in
5
     Docket Nos. 659 and 820. Dkt. 916 at 13-20. Defendants did not address that
6
     issue in their opposition. Id. at 20-28. They did not address the application of the
7
     crime-fraud exception to the documents. Id.
8
             The Court may grant a moving party’s motion when the non-movant fails to
9
     respond. Heraldez, No. CV 16-1978-R, 2016 WL 10834101, at *2 (“Failure to
10
     oppose constitutes a waiver or abandonment of the issue”); see also Asia Econ.
11
     Inst. v. Xcentric Ventures, LLC, No. CV 10-1360 SVW PJWX, 2010 WL 4977054,
12
     at *26 (C.D. Cal. July 19, 2010) (Failure to oppose operates as a waiver pursuant to
13
     C.D. Cal. L.R. 7-12). Defendants’ waiver is dispositive, warranting application of
14
     the crime-fraud exception to the documents.
15
16
        B.    The Court Expressly Permitted the Special Master to Compel
              Production if the Documents Fall Within the Crime-Fraud Exception
17
             NIC moved for leave to file a Supplemental Step-Two Crime-Fraud Motion
18
     to Compel a small number of texts exchanged between Sam Schoonover and
19
     Andrew Baslow. See Dkt. 854-1 at 23-29. The Defendants’ primary argument
20
     against that request was that the texts did not relate to the SAC case, and NIC’s
21
     motion was therefore not proportional under Rule 26(b). Id. at 54-56. The Court
22
     rejected Defendants’ argument:
23
24           The Court finds the request proportional to the needs of this case given:
             (1) the suggestive nature of the text messages between Schoonover and
25           Baslow that immediately follow the text messages at issue here; (2) that
26           the text messages immediately following the text messages at issue here
             were vaguely labeled in the privilege log and were ultimately found to
27           have fallen under the crime-fraud exception; and (3) the fact that the
28           burden on this Court would be minimal should the special master grant

       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                                2
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 4 of 8 Page ID #:67848



1          a step-two crime fraud motion since NIC only seeks in camera review
           of 16 pages of text messages.
2
3    See Dkt. 902 at 15. The Court’s Order at Docket No 902 expressly permitted NIC
4    to seek these additional texts under the crime-fraud exception, and held that the
5    “minimal” burden of in camera review associated with that procedure was
6    proportional to the needs of this case. Id.
7          The Court’s Order makes clear that the Special Master need not evaluate
8    whether this material is within the scope of discovery (i.e., proportional), because
9    Judge Selna already evaluated that issue. The Court expressly found that in camera
10   review under the crime-fraud procedure was appropriate under the Rule 26(b)(1)
11   factors. Had the Court agreed with Defendant’s position under Rule 26(b), it
12   would have denied NIC’s motion for leave to file the crime-fraud motion.
13      C. Defendants’ Arguments Conflict with the Court’s Orders and Would
14         Lead to an Illogical Outcome
15         Defendants argue that the Special Master should not follow the District
16   Court’s mandate and, instead, reevaluate issues already adjudicated by the Court.
17   They argue that the Special Master should evaluate only whether the texts relate to
18   the Vogue matter (in any capacity) and, if they do, cease further action. Nothing in
19   the Court’s Order [Dkt. 902] or its prior decisions supports that limitation, and the
20   Special Master should reject it.
21         If adopted, the Defendants’ position defeats the District Court’s Order.
22   Whether discovery is within the scope is decided by the District Court under Rule
23   26(b)(1). See Fed. R. Civ. P. 26(b)(1). The Court’s initial limitation on Vogue-
24   related discovery was based on a proportionality analysis. See Dkt. 902 at 14
25   (quoting prior order stating that “discovery [into Vogue] is not proportional”). But
26   this discovery motion concerns a narrow subset of content—not discovery into
27   Vogue generally. On that more specific issue (i.e., whether a crime-fraud motion
28   for these specific documents was proportional), the Court found that in camera
       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                               3
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 5 of 8 Page ID #:67849



1    review for the purpose of applying the crime-fraud exception was “proportional to
2    the needs of the case.” See Dkt. 902 at 15. The Court identified three specific
3    reasons why the discovery is proportional. Id. (explaining the value of the
4    communications, their small number, and the inaccuracy of subject matter
5    descriptions on Defendants’ privilege logs). Yet the Defendants now contend that
6    the more general prohibition from Dkt. No. 414 should govern despite the Court’s
7    specific Order. The Order in Dkt. 902 controls, and the Special Master should
8    reject Defendants’ argument to the contrary.
9          The Court previously held that where a document relates to a non-SAC case,
10   but also relates to the NTG scheme as a whole, the document is within the scope
11   and subject to the crime-fraud exception. See Dkt. 659 at 25. The Defendants’
12   argument conflicts directly with that prior Order (which rejected a nearly identical
13   argument from Defendants). Id. Defendants argue that if a text relates to Vogue in
14   any way, then it should not be disclosed. But the Court’s prior order explained that
15   where texts relate to the scheme in general, or to allegations in the Complaint (e.g.,
16   whether Schoonover conspired with NTG), then whether the communication also
17   relates to a non-SAC case is immaterial. Id. The Court explained that these text
18   messages are likely highly probative and have unique evidentiary value, which, at
19   this juncture, makes in camera review proportional. See Dkt. 902 at 15.
20   “Relevance” is different from “proportionality.” The proportionality issue
21   concerns only whether the Court should entertain the discovery. That issue has
22   been resolved in NIC’s favor. If the in camera review now reveals that the
23   documents are “relevant” to NIC’s RICO claims (and they evidently are), the files
24   must be produced.
25         In sum, these texts are highly probative crime-fraud material that is relevant
26   to NIC’s primary RICO claims and NIC’s conspiracy claims against Schoonover.
27   Defendants have not contested that the files fall within the crime-fraud exception.
28   Defendants had at least two opportunities to argue against proportionality—once
       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                               4
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 6 of 8 Page ID #:67850



1    before the Special Master and then again on objections before Judge Selna. The
2    Special Master at first denied NIC’s exact request citing the prior restriction on
3    Vogue-related discovery. See Order, Dkt. 876 at 29-30 (holding denied “NIC’s
4    request for permission to seek judicial review in camera of Schoonover’s ten
5    communications that related exclusively to the Vogue litigation”). The District
6    Court reversed that exact holding. See Dkt. 902 at 15 (sustaining NIC’s objections
7    and holding the discovery proportional). Defendants nevertheless ask the Special
8    Master to enter an order consistent with the Dkt. 876 Order overturned by the
9    District Court. The Special Master should decline that invitation and follow the
10   District Court.
11      D. Conclusion
12         The Special Master should compel production of all documents identified on
13   Appendix [854-2] under the crime-fraud exception. The documents relate to the
14   racketeering scheme as a whole and Schoonover’s agreement to participate in a
15   RICO conspiracy. Those files are within the scope of discovery and subject to the
16   crime-fraud exception.
17
18   Date: April 21, 2020             Respectfully Submitted,
19                                    EMORD & ASSOCIATES, PC
20
21                                    /s/ Peter A. Arhangelsky
                                      Peter A. Arhangelsky (CA 291325)
22                                    Joshua S. Furman (pro hac vice)
23                                    Attorneys for Plaintiff Natural-Immunogenics
24
25
26
27
28

       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                               5
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 7 of 8 Page ID #:67851



1                             CERTIFICATE OF SERVICE
2
           I hereby certify that on April 21, 2020 the foregoing, PLAINTIFF’S L.R.
3
     37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL
4
     MOTION TO COMPEL DOCUMENTS UNDER THE CRIME-FRAUD
5
6
     EXCEPTION was electronically filed using the Court’s CM/ECF system and was

7    sent by that system to the following:
8
9    Brendan M. Ford, Esq.
     bford@FordDiulio.com
10
     650 Town Center Dr, Ste 760
11   Costa Mesa, CA 92625
     Tel: (714) 384-5540
12
     Attorney for Andrew Nilon, Giovanni Sandoval,
13   Sam Schoonover, Matthew Dronkers, Taylor Demulder, Sam Pfleg,
14
15   David J. Darnell, Esq.
16   ddarnell@callahan-law.com
     Edward Susolik, Esq.
17   es@callahan-law.com
18   Callahan & Blaine
     3 Hutton Centre Drive, Ninth Floor
19   Santa Ana, CA 92707
20   Tel: (714) 241-4444
     Attorney for Newport Trial Group, Andrew Baslow,
21   Scott Ferrell, Ryan Ferrell, David Reid, and Victoria Knowles
22
     ///
23
24   ///
25   ///
26
     ///
27
28

       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                              6
 Case 8:15-cv-02034-JVS-JCG Document 962 Filed 04/21/20 Page 8 of 8 Page ID #:67852



1    Nicole Whyte
     nwhyte@bremerwhyte.com
2    Benjamin Price
3    bprice@bremerwhyte.com
     Kyle A. Riddles
4
     kriddles@bremerwhyte.com
5    Bremer Whyte Brown & O’Meara, LLP
     20320 S.W. Birch Street
6
     Second Floor
7    Newport Beach, CA 92660
     Tel: (949) 211-1000
8
     Attorneys for Ryan Ferrell, Victoria Knowles, Andrew Baslow, David Reid
9
10
                                                          /s/ Peter A. Arhangelsky
11                                                       Peter A. Arhangelsky, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

       PLAINTIFF’S L.R. 37-2.3 SUPPLEMENTAL BRIEF RE: PLAINTIFF’S SUPPLEMENTAL MOTION TO
                     COMPEL DOCUMENTS UNDER THE CRIME-FRAUD EXCEPTION
                                              7
